         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 1 of 22




 1                                                                     The Honorable Robert J. Bryan

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT TACOMA

 8   UGOCHUKWU GOODLUCK
     NWAUZOR, FERNANDO AGUIRRE-                            No. 17-cv-05769-RJB
 9   URBINA, individually and on behalf of all
     those similarly situated,                             PLAINTIFFS’ MOTIONS IN
10                                                         LIMINE
            Plaintiffs/Counter Defendants,
11                                                         Noted on motion calendar:
            v.                                             March 27, 2020
12
     THE GEO GROUP, INC., a Florida                        ORAL ARGUMENT REQUESTED
13   corporation,

14          Defendant/Counter Claimant.

15

16

17

18

19

20

21

22

23

24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - i         SCHROETER GOLDMARK & BENDER
                                                                 500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                         Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 2 of 22




 1
                                                    Table of Contents
 2
     I.       INTRODUCTION.................................................................................................. 1
 3
     II.      STATEMENT OF FACTS .................................................................................. 1
 4
     III.     CERTIFICATION................................................................................................. 1
 5
     IV.      LEGAL ARGUMENT .......................................................................................... 2
 6
              1.       MOTION IN LIMINE NO. 1: Permitting Plaintiffs to Show
 7                     Exhibits in Opening Statement so Long as There is a Good Faith
                       Basis for Their Admissibility During Trial...................................................... 2
 8
              2.       MOTION IN LIMINE NO. 2: Excluding Argument or Evidence
                       Regarding “Voluntariness.” ............................................................................. 3
 9
              3.       MOTION IN LIMINE NO. 3: Excluding Evidence or Argument
10                     that Class Members “Benefit” from Working. ................................................ 5
11            4.       MOTION IN LIMINE NO. 4: Precluding Evidence that
                       Detainee Workers “Failed” to Request a Raise or the Minimum
12                     Wage. ............................................................................................................... 6

13            5.       MOTION IN LIMINE NO. 5: Permitting Plaintiffs to Control
                       the Presentation of their Case by Calling Adverse Witnesses,
14                     Using Leading Questions, and Limiting Defendants’ “Cross-
                       Examination” of Defense Witnesses During Plaintiffs’ Case in
15                     Chief................................................................................................................. 6

16            6.       MOTION IN LIMINE NO. 6: Precluding Evidence and
                       Argument that Plaintiffs and the Class Members Violated
17                     Federal Immigration Laws. .............................................................................. 7

18            7.       MOTION IN LIMINE NO. 7: No Mention of “Illegals.” ............................... 8

19            8.       MOTION IN LIMINE NO. 8: Precluding Evidence and
                       Argument Concerning Plaintiff Aguirre-Urbina’s Criminal
20                     Convictions. ..................................................................................................... 9

              9.       MOTION IN LIMINE NO. 9: Evidence of Mr. Aguirre-Urbina’s
21
                       Medical and Mental Health History Should Be Excluded. ............................ 12
22            10.      MOTION IN LIMINE NO. 10: Precluding Evidence of Other
                       Crimes, Wrongs, Other Bad Acts by Plaintiff Nwauzor. ............................... 14
23

24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - i                                 SCHROETER GOLDMARK & BENDER
                                                                                         500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                                                 Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 3 of 22




 1          11.       MOTION IN LIMINE NO. 11: Precluding Evidence and
                      Argument About Work Authorization. .......................................................... 15
 2
            12.       MOTION IN LIMINE NO. 12: Excluding Argument and
 3                    Evidence Regarding Intergovernmental Immunity and MWA
                      Exemptions. ................................................................................................... 16
 4
     V.     CONCLUSION ..................................................................................................... 17
 5
     CERTIFICATE OF SERVICE ....................... ERROR! BOOKMARK NOT DEFINED.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - ii                            SCHROETER GOLDMARK & BENDER
                                                                                     500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                                             Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 4 of 22




 1                                         I.    INTRODUCTION

 2             Plaintiffs Ugochukwu Goodluck Nwauzor and Fernando Aguirre-Urbina respectfully

 3   move the Court for an order in limine excluding improper arguments and inadmissible

 4   evidence. Plaintiffs also seek an advanced ruling on the admissibility and use of other evidence

 5   to remove misleading and prejudicial argument during trial and to provide for a smoother

 6   presentation of evidence to the jury. 1 Should the Court deny any of Plaintiffs’ motions in

 7   limine, they seek the Court’s acknowledgement that they are relieved from making further

 8   objection before the jury.

 9                                  II.    STATEMENT OF FACTS

10             This is a class-action wage-and-hour lawsuit under the Washington Minimum Wage

11   Act (MWA). RCW § 49.46 et seq. The parties have discussed the facts of this case at length in

12   previous briefing to the Court. To avoid unnecessary repetition, Plaintiffs incorporate the

13   statement of facts from their Motion for Summary Judgment. Dkt. No. 221. Facts pertinent to

14   issues on which an in limine ruling is sought are addressed in the course of Plaintiffs’

15   arguments below.

16                                        III.   CERTIFICATION

               Before filing this motion, the parties conferred through counsel in an effort to resolve
17
     the matters in dispute. Declaration of Jamal N. Whitehead (“Whitehead Decl.”) at ¶ 2. The
18
     parties agreed on several issues, and expect to submit a stipulation containing those agreements
19
     this same day or soon after. Id. Issues upon which no agreement could be reached are addressed
20
     below, as are the facts pertinent to each issue.
21

22

23   1
         In addition, Plaintiffs join all motions in limine filed by the State of Washington in its action
         against GEO. State of Washington v. The GEO Group., No. 3:17-cv-05806-RJB.
24
         PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 1         SCHROETER GOLDMARK & BENDER
                                                                    500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                            Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 5 of 22




 1                                 IV.    LEGAL ARGUMENT

 2          Motions in limine rest on “the court’s inherent power to manage the course of trials,”

 3   Luce v. United States, 469 U.S. 38, 41, n.4 (1984), and are used to “exclude anticipated

 4   prejudicial or irrelevant evidence before it is actually offered at trial.” Id. at 40, n.2. Motions

 5   in limine may also resolve other issues that promote “judicial economy” and “save jury time.”

 6   See United States v. Cook, 608 F.2d 1175, 1186 (9th Cir. 1979), overruled on other grounds

 7   by Luce, 469 U.S. at 40, n.3. To this end, “[a] party may bring a motion in limine to obtain a

 8   ruling on the admissibility of specific evidence to be introduced at trial.” Nelson v. Paulson,

 9   C08-1034-JCC, 2008 WL 11347441, at *1 (W.D. Wash. Dec. 15, 2008) (emphasis in original).

10   Whether to grant a motion in limine is within the trial court’s discretion. See U.S. Fid. & Guar.

11   Co. v. Lee Inv. LLC, 641 F.3d 1126, 1137 (9th Cir. 2011) (reviewing district court’s order on

12   motions in limine for abuse of discretion).

13          1.   MOTION IN LIMINE NO. 1: Permitting Plaintiffs to Show Exhibits in
                 Opening Statement so long as There is a Good Faith Basis for Their
14               Admissibility During Trial.

15          “It is well settled that any party may, in opening statement, refer to admissible evidence

16   expected to be presented at trial. The only requirement is that counsel have a good faith belief

17   that the evidence will be produced at trial.” City of Puyallup v. Spenser, 192 Wn. App. 728,

18   731 (2016); see also United States v. Drummondo-Farias, No. CR 12-00174 JMS, 2018 WL

19   2471449, at *11 (D. Haw. June 1, 2018) (opening statements “should be limited to a statement

20   of facts which the [party] intends or in good faith expects to prove.” (quoting Leonard v. United

21   States, 277 F.2d 834, 841 (9th Cir. 1960))). This rule limits the gamesmanship that can result

22   when a party objects on specious grounds to the admissibility of a proposed exhibit merely to

23   prevent the opposing party from disclosing the document in opening statement.

24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 2          SCHROETER GOLDMARK & BENDER
                                                                  500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                          Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 6 of 22




 1           2.   MOTION IN LIMINE NO. 2: Excluding Argument or Evidence Regarding
                  “Voluntariness.”
 2
             GEO will argue or attempt to elicit testimony during trial to suggest to the jury that the
 3
     “voluntary” nature of its work program somehow means the workers cannot be “employees”
 4
     or that they “waived” their right to minimum wage as a result. For example, GEO may suggest
 5
     that class members were not forced to work, “knew what they were signing up for,” or
 6
     “volunteered” to work for $1 per day and cannot now be heard to complain. Such argument or
 7
     evidence is contrary to law, would gravely mislead the jury, and should be excluded in advance
 8
     of trial for its prejudicial affect.
 9
             First, under the MWA, for-profit businesses like GEO are forbidden from using
10
     “volunteers” to perform the work of the business. RCW 49.46.010(3)(d) (excluding from the
11
     definition of employee “any individual engaged in the activities of an educational, charitable,
12
     religious, state or local governmental body or agency, or nonprofit organization,” but not for-
13
     profit companies, “where the employer-employee relationship does not in fact exist or where
14
     the services are rendered to such organizations gratuitously.”); Washington Department of
15
     Labor & Industries, Minimum Wage Act Applicability, ES.A.1 at ¶ 6(d), p. 9 (“Volunteers are
16
     not allowed in a ‘for-profit’ business.”) (Jul. 15, 2014), https://www.lni.wa.gov/workers-rights
17
     /_docs/esa1.pdf. Thus, the “volunteer” or “voluntary” label carries no legal weight in the
18
     context of this MWA wage-and-hour class action and arguing or inferring otherwise will
19
     confuse and mislead the jury. Fed. R. Evid. 403.
20
             Second, the labels an employer ascribes to its workforce—whether “volunteers” or
21
     “independent contractors” or “trainees” or something else—are irrelevant in determining
22
     minimum wage protection. This is true under both the MWA and the FLSA on which it is
23
     modeled. Anfinson v. FedEx Ground Package Sys., Inc., 281 P.3d 289, 297 (2012) (adopting
24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 3         SCHROETER GOLDMARK & BENDER
                                                                  500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                          Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 7 of 22




 1   the FLSA’s “economic reality” test to determine whether workforce was properly classified as

 2   “independent contractors”); Rutherford Food Corp. v. McComb, 331 U.S. 722, 729 (1947)

 3   (reasoning that a “label does not take the worker from the protection of the [FLSA]”); Tony &

 4   Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 302 (1985) (holding that drug addicts

 5   and other needy individuals labeled “volunteers” were entitled to minimum wage protection);

 6   Reich v. Shiloh True Light Church of Christ, 895 F. Supp. 799, 819 (W.D.N.C. 1995) (noting

 7   that “use of labels…is meaningless” in determining minimum wage protection and holding

 8   that “student trainees” enrolled in church-run vocational training program were employees).

 9           Finally, implying that a worker can “volunteer” to work for something less than

10   minimum wage is directly contrary to law. See RCW 49.46.090 (“Any agreement between

11   such employee and the employer allowing the employee to receive less than what is due under

12   this chapter shall be no defense to such action.”). Indeed, in the Alamo decision, the U.S.

13   Supreme Court held that federal minimum wage protections applied even though the workers

14   themselves “vehemently protest[ed]” coverage and wanted to volunteer their time and labor to

15   the organization. 471 U.S. at 302. As the Court noted, if such argument were to prevail,

16   employers could use their “superior bargaining power” to coerce employees into “voluntary”

17   relationships thereby eviscerating the purpose of the Act to prevent unfair competition across

18   all industries.

19           Other than forced labor, the act of working is always “voluntary” in the sense that it is

20   an act of one’s own choice or free will. And while Plaintiffs do not suggest GEO should be

21   precluded from referring to the “Voluntary Work Program” (in full), GEO should not be

22   permitted to argue or elicit evidence that would mislead jurors into thinking that

23   “voluntariness” defeats or is somehow relevant to an employment relationship.

24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 4         SCHROETER GOLDMARK & BENDER
                                                                 500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                         Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 8 of 22




 1          3.   MOTION IN LIMINE NO. 3: Excluding Evidence or Argument that Class
                 Members “Benefit” from Working.
 2
            Whether a worker “benefits” from a particular job has no bearing on whether he is
 3
     entitled to minimum wage protection. See Donovan v. New Floridian Hotel, Inc., 676 F.2d
 4
     468, 470 (11th Cir. 1982) (rejecting as “devoid of merit” company’s argument that it gave
 5
     mental patients tasks to “keep them occupied” as defense to paying minimum wages); Souder
 6
     v. Brennan, 367 F. Supp. 808, 813 (D.D.C. 1973) (same as to mentally-ill and disabled patient-
 7
     workers who may have received therapeutic benefit from work). As the Souder court keenly
 8
     observed:
 9
            The fallacy of the argument that the work of patient-worker is therapeutic
10          can be seen in extension to its logical extreme, for the work of most people,
            inside and out of institutions, is therapeutic in the sense that it provides a
11          sense of accomplishment, something to occupy the time, and a means to
            earn one’s way. Yet that can hardly mean that employers should pay
12          workers less for what they produce for them.

13   367 F. Supp. at 813, n.21 (emphasis added). Indeed, even students in vocational training

14   programs can be employees entitled to minimum wage protection. See Marshall v. Baptist

15   Hosp., Inc., 473 F. Supp. 465, 477 (M.D. Tenn. 1979) (holding that X-ray technicians-in-

16   training enrolled in two-year, accredited college program were employees), rev’d on other

17   grounds, 668 F.2d 234 (6th Cir. 1981).

18          Along the same lines as “voluntariness,” Plaintiffs anticipate that GEO will argue or

19   attempt to elicit testimony to demonstrate that the work class members perform provides them

20   a benefit, such as a cure for “idleness.” This may be true on some level, but whether class

21   members derive an intangible benefit from the Voluntary Work Program is irrelevant here and

22   evidence and argument on this score will confuse the jury and waste time. Fed. R. Evid. 403.

23

24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 5        SCHROETER GOLDMARK & BENDER
                                                                500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                        Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 9 of 22




 1          Thus, GEO should not be permitted to argue or elicit testimony that suggests that,

 2   because class members obtain some “benefit” from working, they are not in reality employees

 3   or that GEO may pay them less than the minimum wage.

 4          4.   MOTION IN LIMINE NO. 4: Precluding Evidence that Detainee Workers
                 “Failed” to Request a Raise or the Minimum Wage.
 5
            GEO may argue that the detainee workers “failed” to request a raise. In many cases this
 6
     argument is factually incorrect, but the Court should preclude any such argument or evidence
 7
     that the detainee workers did not request a raise because, by law, GEO had an independent,
 8
     affirmative duty to pay the minimum wage to its employees. This duty existed regardless of
 9
     whether GEO’s employees asked for a raise or not. Even assuming arguendo that evidence
10
     about the absence of a request for a pay raise was relevant, the risk of unfair prejudice to
11
     Plaintiffs and confusion of the issues outweighs any probative value. Fed. R. Evid. 403.
12
            5.   MOTION IN LIMINE NO. 5: Permitting Plaintiffs to Control the
13               Presentation of their Case by Calling Adverse Witnesses, Using Leading
                 Questions, and Limiting Defendant’s “Cross-Examination” of Defense
14               Witnesses During Plaintiffs’ Case in Chief.

15          A plaintiff in an employment case bears the burden of proof and must often present his

16   case through the testimony of his employer, the defendant. Consequently, plaintiffs in

17   employment cases are often burdened with calling adverse witnesses in their case in chief. It

18   is unduly prejudicial to allow defense counsel to proceed with direct examination of their own

19   witnesses during the plaintiff’s case in chief merely because the plaintiff must call these

20   witnesses to establish elements of his case. To do so would turn on its head the universal

21   premise that the preferred method of procedure is a party’s presentation of its case without

22   interruption.

23          Therefore, Plaintiffs seeks an in limine order preventing witnesses identified with GEO

24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 6       SCHROETER GOLDMARK & BENDER
                                                               500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                       Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 10 of 22




 1   from expanding their testimony beyond the scope of direct examination. See Fed. R. Evid.

 2   611(b). GEO will suffer no prejudice by adhering to the default rule, as there is nothing

 3   precluding defense witnesses from returning to court to testify further should GEO wish to

 4   offer additional testimony beyond the scope of Plaintiffs’ examination in their case in chief.

 5          In addition, Plaintiffs seek an advance ruling permitting them to question current GEO

 6   personnel or those witnesses associated with GEO (e.g., former GEO employees) using leading

 7   questions. See Fed. R. Evid. 611(c) (“[T]he court should allow leading questions . . . when a

 8   party calls a hostile witness, an adverse party, or a witness identified with an adverse party.”).

 9          In addition, because any “cross-examination” of these defense witnesses is “cross” in

10   name only, Plaintiffs ask that defense counsel be limited to non-leading questions of GEO

11   personnel during Plaintiffs’ case in chief. See Fed. R. Evid. 611(c)(2) (1972 Advisory

12   Committee Note for subdivision (c)) (noting that the rule continues the traditional view that

13   the suggestive powers of the leading question are as a general proposition undesirable). Courts

14   are afforded discretion to manage witness testimony and determine necessary bases on which

15   to allow leading questions to develop from that testimony. Richardson v. Mo. Pac. R.R. Co.,

16   186 F.3d 1273, 1275-78 (10th Cir. 1999).

17          6.   MOTION IN LIMINE NO. 6: Precluding Evidence and Argument that
                 Plaintiffs and the Class Members Violated Federal Immigration Laws.
18
            Plaintiffs move in limine to exclude all testimony, evidence, comment, argument, and
19
     questioning at trial that Plaintiffs and members of the class violated immigration laws in
20
     coming to the United States. Such evidence is irrelevant, as it fails to make more or less
21
     probable the existence of any fact of consequence. See Fed. R. Evid. 401 and 402.
22
            Even if Plaintiffs’ compliance with federal immigration laws was at issue, such
23
     evidence and argument should still be barred under Rule 403, as the dangers of unfair
24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 7         SCHROETER GOLDMARK & BENDER
                                                                  500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                          Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 11 of 22




 1   prejudice, issue confusion, undue delay, and waste of time clearly and substantially outweigh

 2   any probative value of such evidence. See Fed. R. Evid. 403. Evidence such as this offers no

 3   probative value, because Plaintiffs’ compliance with federal immigration laws does not support

 4   or discredit any claim or defense in this case involving the question of whether GEO has

 5   already formed an employment relationship with members of the class. Evidence of this type

 6   at trial would confuse the issues by likely requiring a “trial within a trial” regarding the details

 7   of any alleged violation. Any time spent at trial on these issues will only amount to undue delay

 8   and a waste of the Court’s time.

 9           Moreover, under Rule 404(b), the Court should specifically exclude the use of such

10   evidence to discredit the character of Plaintiffs or members of the class at trial. See Fed. R.

11   Evid. 404(b) (“Evidence of other crimes, wrongs, or acts is not admissible to prove the

12   character of a person in order to show action in conformity therewith.”). Here, there is no

13   dispute that many members of the class are noncitizens, but the jury’s perception of the

14   detainee workers is particularly susceptible to prejudice simply because of the rhetoric

15   surrounding immigration in the current political climate.

16           In this case, GEO should be precluded from offering any evidence in regards to

17   compliance with federal immigration laws to attack the credibility of Plaintiffs or members of

18   the class.

19           7.   MOTION IN LIMINE NO. 7: No Mention of “Illegal Alien,” “Illegal
                  Immigrant,” “Undocumented,” or Any Combination Thereof.
20
             GEO should be prohibited from using the terms “illegal alien,” “illegal immigrant,”
21
     “undocumented,” or any combination thereof, when referencing Plaintiffs, class members, and
22

23

24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 8          SCHROETER GOLDMARK & BENDER
                                                                   500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                           Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 12 of 22




 1   those similarly situated. 2 These terms are highly prejudicial, designed to play to jurors’

 2   prejudices against noncitizens, and likely to bias the jury against Plaintiffs. Fed. R. Evid. 403.

 3   The Washington Supreme Court has found evidence of immigration status to “interfere[ ] …

 4   with the fact finder’s duty to engage in reasoned deliberation” and remains “convinced that the

 5   probative value of a plaintiff’s undocumented status, by itself, is substantially outweighed by

 6   the danger of unfair prejudice.” Salas v. Hi-Tech Erectors, 230 P.3d 583, 586 (Wash. 2010).

 7             This fact is borne out by research showing that the use of negative labels such as “illegal

 8   alien,” “illegal immigrant,” and “undocumented alien” result in “significantly more prejudice,”

 9   “significantly more punitive behavioral intentions,” and increased support for “more punitive

10   policies towards immigrants.” Julian M. Rucker, et al., The immigrant labeling effect: The role

11   of immigrant group labels in prejudice against noncitizens, GROUP PROCESSES & INTERGROUP

12   REL., Vol. 22(8), 1139, 1146 (2019). In contrast, neutral labels such as “noncitizen” and

13   “immigrant” elicit “significantly less prejudice . . . less punitive behavioral intentions . . . and

14   less punitive policy preferences.” Id. Because “group labels significantly influence the way

15   that people feel and intend to behave toward unauthorized immigrants,” GEO should not be

16   permitted to manipulate the jury in its favor by playing to such bias through its use of negative

17   terms. Id. The jury’s role as neutral fact finders should be preserved, and the Court should

18   prohibit the use of these negative labels.

19             8.   MOTION IN LIMINE NO. 8: Precluding Evidence and Argument
                    Concerning Plaintiff Aguirre-Urbina’s Criminal Convictions.
20
               Plaintiffs seek an in limine order precluding GEO from offering evidence or eliciting
21
     testimony concerning Plaintiff Fernando Aguirre-Urbina’s past criminal charges and
22

23   2
         The parties have entered a stipulation precluding reference to Plaintiffs and class members as
         “illegals.” Whitehead Decl., ¶ 2.
24
         PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 9         SCHROETER GOLDMARK & BENDER
                                                                    500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                            Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 13 of 22




 1   convictions. This evidence has no tendency to make a fact of consequence more or less

 2   probable and the risk of unfair prejudice if admitted is real and vast. Fed. R. Evid. 401, 402,

 3   and 403.

 4          Rule 609 governs the admissibility of relevant criminal convictions for the purpose of

 5   impeaching a witness, and provides that crimes punishable by less than one year of

 6   imprisonment should not be admitted for impeachment unless they involved dishonesty or a

 7   false statement. Fed. R. Evid. 609(a)(1)(A). Courts look to either the definition of the offense

 8   or to the facts of how the crime was committed to determine whether it involves dishonesty or

 9   a false statement. United States v. Glenn, 667 F.2d 1269, 1273 (9th Cir. 1982). However, when

10   the date of conviction or release from imprisonment, whichever is later, is more than 10 years

11   old, evidence of a conviction is not admissible for impeachment purposes unless specific facts

12   are provided to show that its probative value substantially outweighs its prejudicial effect, and

13   the proponent of the evidence provides reasonable written notice to the adverse party of the

14   intent to use the conviction. Fed. R. Evid. 609(b).

15          Mr. Aguirre-Urbina’s criminal history is as follows:

16    Disposition      Description                          Type                    Sentence
      Date
17
      05/31/2012       Delivery of controlled               Felony                  12 months + 1 day
18                     substance, methamphetamine           Conviction

      05/31/2012       Possession with intent to            Felony                  12 months + 1 day
19                     deliver, methamphetamine             Conviction
20    05/31/2012       Possession with intent to            Felony                  6 months
                       deliver, marijuana                   Conviction
21
      01/25/2011       Theft 3                              Bail Forfeiture         None
22    06/30/2010       Obstruction                          Misdemeanor             365 days, 365 days
                                                            Conviction              suspended
23

24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 10          SCHROETER GOLDMARK & BENDER
                                                                   500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                           Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 14 of 22




 1    12/01/2009       Malicious Mischief                   Misdemeanor            90 days, with 90 days
                                                            Conviction             suspended
 2
      03/17/2009       Possession of marijuana              Misdemeanor            90 days, with 89 days
 3                                                          Conviction             suspended

      03/17/2009       False Statements                     Misdemeanor            90 days, with 89 days
 4                                                          Conviction             suspended
 5
     Whitehead Decl., ¶ 3.
 6
            Mr. Aguirre-Urbina’s 2009 convictions are over 10 years old, and the sentence was
 7
     suspended for 89 of the 90 days, so his release from imprisonment also occurred more than 10
 8
     years ago. GEO has put forth no specific facts showing the probative value of these convictions
 9
     substantially outweighs their prejudicial effect, and has failed to provide Plaintiffs with the
10
     required written notice of its intent to use these convictions. Fed. R. Evid. 609(b)(2). Even if
11
     GEO should attempt do so, the malicious mischief and marijuana convictions have no bearing
12
     on the case at hand or Mr. Aguirre-Urbina’s credibility. The 2009 false statements conviction
13
     arose from Mr. Aguirre-Urbina providing the wrong name to a police officer. To be sure, this
14
     was a regrettable act, but its probative value does not substantially outweigh its prejudicial
15
     effect. As a result, the convictions should be excluded. Fed. R. Evid. 403.
16
            Similarly, Mr. Aguirre-Urbina’s 2010 conviction is almost outside the 10 year window,
17
     and as such, the rationale for excluding convictions under 609(b) should apply to this
18
     conviction as well.
19
            Mr. Aguirre-Urbina’s 2012 convictions should be excluded because they lack any
20
     probative value and are unfairly prejudicial. In deciding whether to admit evidence of past
21
     convictions under Rule 609(a)(1), this court considers five factors: “(1) the impeachment value
22
     of the prior crime, (2) the point in time of the conviction and the witness’ subsequent history,
23
     (3) the similarity between the past crime and the charged crime, (4) the importance of the
24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 11        SCHROETER GOLDMARK & BENDER
                                                                  500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                          Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 15 of 22




 1   defendant’s testimony, and (5) the centrality of the credibility issue.” United States v. Cook,

 2   608 F.2d 1175, 1185 n. 8 (9th Cir. 1979) (en banc), cert. denied, 444 U.S. 1034 (1980),

 3   overruled on other grounds, Luce v. United States, 469 U.S. 38, 40 n. 3 (1984).

 4           The five Cook factors weigh heavily in favor of exclusion. Mr. Aguirre-Urbina’s 2012

 5   convictions lack impeachment value as they have no relevance to the issues of the instant case

 6   and do not speak to his veracity. They are almost eight years old and Mr. Aguirre-Urbina has

 7   no criminal history since these convictions. They bear no similarity to the matters to which he

 8   would testify. Mr. Aguirre-Urbina’s testimony, while important, is not as vital as that of a

 9   criminal defendant or sole witness because he is but one representative of a class of individuals

10   who are similarly situated. As such, the case does not succeed or fail on his word alone. Finally,

11   his credibility is not as central an issue as it would be if he were a defendant whose testimony

12   is “pitted against that of the government witness, thereby making the credibility of the

13   defendant an important issue.” U.S. v. Bensimon, 172 F.3d 1121, 1126 (9th Cir. 1999) (citations

14   omitted).

15           Further, the prejudicial nature of the 2012 convictions substantially outweighs any

16   probative value. If the 2012 convictions related to controlled substances are admitted for use

17   against him, they will allow GEO to imply to the jury that Mr. Aguirre-Urbina is a criminal

18   alien who cannot be trusted. The convictions have no relation to his work at GEO’s facility,

19   and should be excluded.

20           9.   MOTION IN LIMINE NO. 9: Evidence of Mr. Aguirre-Urbina’s Medical and
                  Mental Health History Should Be Excluded.
21
             GEO has already and will likely continue to argue that Mr. Aguirre-Urbina is an
22
     inadequate class representative because of his mental health history. GEO offered no evidence
23
     at the class certification stage, however, or in its pretrial statement to suggest that Mr. Aguirre-
24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 12         SCHROETER GOLDMARK & BENDER
                                                                   500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                           Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 16 of 22




 1   Urbina cannot testify competently at trial or continue to represent the interests of the class, as

 2   he has done ably thus far.

 3          Plaintiffs anticipate that GEO will use Mr. Aguirre-Urbina’s mental health and medical

 4   records at trial or seek testimony about his mental health or condition to paint him as

 5   incompetent before the jury. Mr. Aguirre-Urbina’s mental health and medical records and

 6   history are irrelevant and should be excluded at trial because the risk of unfair prejudice is too

 7   great. Fed. R. Evid. 401, 403. To start, Mr. Aguirre-Urbina’s privacy should be maintained

 8   because his records contain no evidence that could be deemed relevant to his claims, and to

 9   the extent they could be argued as relevant, any such relevancy is outweighed by the

10   unnecessary invasion of privacy. See Griswold v. Connecticut, 381 U.S. 479, 485 (1965); In

11   re Zuniga, 714 F.2d 632, 641 (6th Cir. 1983) (recognizing a constitutional right to privacy in

12   medical records).

13          Next, the admission of personal medical and mental health history and documents at

14   trial would serve no purpose other than to embarrass and humiliate Mr. Aguirre-Urbina by

15   forcing him to discuss personal issues in open court that would likely only be disclosed to a

16   treating physician or mental health professional. This is especially true for those records that

17   reference past drug use because their admission would impermissibly permit GEO to

18   characterize Mr. Aguirre-Urbina as an addict or former addict. United States v. Ong, 541 F.2d

19   331, 340 (2d Cir. 1976) (few subjects are more “potentially inflammatory than narcotics and

20   thus such evidence should usually be excluded in a non-narcotics trial”). And since sobriety is

21   not at issue in the case, admission of the records would be irrelevant and highly prejudicial.

22   Fed. R. Evid. 401, 403.

23

24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 13        SCHROETER GOLDMARK & BENDER
                                                                  500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                          Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 17 of 22




 1            Accordingly, medical and mental health records, or attempts to elicit testimony

 2   concerning private medical information, should be excluded at trial as irrelevant under Fed. R.

 3   Evid. 401 and 402.

 4            To the extent there are any legitimate concerns about Mr. Aguirre-Urbina’s mental

 5   state, GEO has suggested, and Plaintiffs agree, that any such questioning should occur outside

 6   the presence of the jury. Whitehead Decl., ¶ 4.

 7            10. MOTION IN LIMINE NO. 10: Precluding Evidence of Other Crimes,
                  Wrongs, or Other Bad Acts by Plaintiff Nwauzor.
 8
              GEO may offer evidence or elicit testimony attempting to prove that Mr. Nwauzor
 9
     engaged in misconduct while in detention. During his deposition, Mr. Nwauzor testified that
10
     he had a misunderstanding with another detained person over a bathroom stall, and that
11
     detention officers were called, but no discipline or write-up flowed from the incident. See
12
     Whitehead Decl., Ex. A (Nwauzor Dep. at 80-82).
13
              As a threshold matter, Mr. Nwauzor denies any misconduct, but for purposes of trial,
14
     evidence of this bathroom incident would confuse the issues before the jury requiring a “trial
15
     within a trial” about the details of any alleged violation. Time spent at trial on these issues will
16
     only amount to undue delay and a waste of the Court’s time. Fed. R. Evid. 403. Moreover,
17
     evidence about any purported misconduct has no probative value because Mr. Nwauzor’s
18
     conduct while detained does not support or discredit any claim or defense in this case involving
19
     the central inquiry: whether GEO formed an employment relationship with members of the
20
     class.
21
              In addition, evidence of other crimes, wrongs, or acts is not admissible to show action
22
     in conformity therewith. Fed. R. Evid. 404(b). And while evidence of specific conduct may be
23
     introduced when the character of a person is an essential element of a charge, claim, or defense,
24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 14         SCHROETER GOLDMARK & BENDER
                                                                   500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                           Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 18 of 22




 1   Mr. Nwauzor’s character is not an essential element in a wage and hour class action. Fed. R.

 2   Evid. 405(b); see Zubulake v. UBS Warburg LLC, 382 F. Supp. 2d 536, 540 (S.D.N.Y. 2005)

 3   (“A plaintiff’s character is not an essential element of any claim or defense in an employment

 4   discrimination case.”).

 5          As such, Plaintiffs respectfully request that the Court preclude all evidence and

 6   testimony concerning alleged misconduct by Mr. Nwauzor.

 7          11. MOTION IN LIMINE NO. 11: Precluding Evidence and Argument About
                Work Authorization.
 8
            GEO will likely offer evidence and seek testimony about whether Plaintiffs and
 9
     members of the class were authorized to work in the United States, from which it will argue
10
     that the absence of work-authorization precludes the formation of an employment relationship.
11
     This is wrong as a matter of law where, as is the case here, the work at issue has already been
12
     performed. The MWA requires employers to pay the minimum wage to employees for work
13
     already performed regardless of the employee’s immigration status or work authorization or
14
     eligibility. See RCW 49.46.010(3) (defining “employee” as “any individual employed by an
15
     employer” and making no exceptions based on, or references to, immigration status or
16
     citizenship) (emphasis added); RCW 49.46.020 (requiring “every employer” to pay “each of
17
     his or her employees” the minimum wage without reference to or exceptions based on
18
     immigration or citizenship status); see also Bailon v. Seok AM No. 1 Corp., No. C-09-05483-
19
     JRC, 2009 WL 4884340, at *2-3 (W.D. Wash. Dec. 9, 2009) (finding immigration status
20
     irrelevant to workers’ entitlement to protection under the Washington Minimum Wage Act);
21
     Sandoval v. Rizzuti Farms, Ltd., No. CV-07-3076-EFS, 2009 WL 2058145 at *2 (E.D. Wash.
22
     July 15, 2009) (immigration status is irrelevant to claims for wages owed under Washington
23
     state wage laws); Cf. Rivera v. Nibco, Inc., 364 F.3d 1057, 1063-69 (9th Cir. 2004) (employee’s
24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 15      SCHROETER GOLDMARK & BENDER
                                                                500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                        Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 19 of 22




 1   immigration status is irrelevant to Title VII claim for back wages); Madeira v. Affordable

 2   Hous. Found., Inc., 469 F.3d 219, 237 (2d Cir. 2006) (holding IRCA did not preempt

 3   established state workers’ compensation law); United States Department of Labor, Wage &

 4   Hour Division, Fact Sheet #48: Application of U.S. Labor Laws to Immigrant Workers: Effect

 5   of Hoffman Plastics Decision on Laws Enforced by the Wage and Hour Division, (declaring

 6   the U.S. Department of Labor will enforce federal minimum wage laws “without regard to

 7   whether an employee is documented or undocumented”) (July 2008), https://www.dol.gov/

 8   sites/dolgov/files/WHD/legacy/files/whdfs48.pdf. To hold otherwise is to create a “perverse

 9   incentive [for employers] to ignore immigration laws at the time of hiring but insist upon their

10   enforcement when their employees complain.” Rivera, 364 F.3d at 1072.

11           The weight of authority is against GEO, and permitting evidence or argument

12   concerning work authorization will mislead and confuse the jury and play into their worst fears

13   about Plaintiffs and the class members as job-stealing foreigners. Because work authorization

14   is irrelevant to Plaintiffs’ case and because of the substantial risk of unfair prejudice, Plaintiffs

15   respectfully request an in limine order precluding all evidence and argument concerning work

16   authorization, including any evidence or argument that federal law would prohibit employment

17   of Plaintiffs or the class members.

18           12. MOTION IN LIMINE NO. 12: Excluding Argument and Evidence Regarding
                 Intergovernmental Immunity and MWA Exemptions.
19
             GEO argues in its pending summary judgment motion that Plaintiffs’ case should be
20
     dismissed on the bases of intergovernmental immunity and the “residential” and “detainee” (or
21
     “government-owned facility”) exemptions to the MWA. Dkt. No. 227 at 6-21. Plaintiffs will
22
     address the merits of these arguments in their opposition to GEO’s motion, which is due on
23
     March 27. Dkt. No. 249. But GEO can avail itself of neither immunity nor the exemptions to
24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 16          SCHROETER GOLDMARK & BENDER
                                                                   500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                           Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 20 of 22




 1   save the day. To start, GEO’s claim of immunity is predicated upon a false comparison between

 2   facilities run by the Federal Government and the State of Washington. The Court previously

 3   ruled that “The doctrine of intergovernmental immunity has not been shown, on the motion for

 4   summary judgment, to shield Defendant from application of the Minimum Wage Act,” and

 5   factual discovery since the Court’s order demonstrates the inapplicability of the doctrine and

 6   the inaptness of GEO’s comparison to Washington-run programs. Dkt. No. 322 at 2 (emphasis

 7   in original).

 8           As for GEO’s claimed MWA exemptions, its arguments fail on their merits and

 9   procedurally, as the Court has previously ruled that the detainee exception does not apply, Dkt

10   No. 28 at 13 (“The Northwest Detention Center is a federal detention facility and thus does not

11   fall under the [RCW 49.46.010(3)(k)]), and because GEO failed to plead either exemption as

12   an affirmative defense, thereby waiving them.

13           To the extent the Court determines that neither intergovernmental immunity nor MWA

14   exemptions apply as a matter of law and undisputed fact, the Court should exclude all argument

15   or evidence about Washington-owned or -run facilities. For example, GEO has identified over

16   a dozen witnesses from various Washington agencies and all but a few of its proposed exhibits

17   relate to Washington correctional facilities and programs. Whitehead Decl., ¶ 6. Evidence or

18   argument about Washington facilities and programs is irrelevant to the question before the

19   jury, and runs a substantial risk of confusing the issues, misleading the jury, wasting time, and

20   needless presentation of cumulative evidence.” Fed. R. 403.

21                                      V.   CONCLUSION

22           For the foregoing reasons, Plaintiffs respectively request that the Court grant their

23   motions in limine.

24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 17       SCHROETER GOLDMARK & BENDER
                                                                 500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                         Phone (206) 622-8000 ● Fax (206) 682-2305
        Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 21 of 22




 1         DATED this 12th day of March, 2020.

 2                                             SCHROETER GOLDMARK & BENDER

 3                                             s/ Jamal N. Whitehead
                                               Adam J. Berger, WSBA #20714
 4                                             Lindsay L. Halm, WSBA #37141
                                               Jamal N. Whitehead, WSBA #39818
 5                                             Rebecca J. Roe, WSBA #7560
                                               810 Third Avenue, Suite 500
 6                                             Seattle, WA 98104
                                               Tel: (206) 622-8000 ~ Fax: (206) 682-2305
 7                                             berger@sgb-law.com
                                               halm@sgb-law.com
 8                                             whitehead@sgb-law.com

 9                                             THE LAW OFFICE OF R. ANDREW FREE
                                               Andrew Free (Pro Hac Vice)
10                                             P.O. Box 90568
                                               Nashville, TN 37209
11                                             Tel: (844) 321-3221 ~ Fax: (615) 829-8959
                                               andrew@immigrantcivilrights.com
12
                                               OPEN SKY LAW PLLC
13                                             Devin T. Theriot-Orr, WSBA #33995
                                               20415 72nd Ave S, Ste. 100
14                                             Kent, WA 98032
                                               Tel: (206) 962-5052 ~ Fax: (206) 681-9663
15                                             devin@openskylaw.com

16                                             MENTER IMMIGRATION LAW, PLLC
                                               Meena Menter, WSBA #31870
17                                             8201 164th Ave NE, Suite 200
                                               Redmond, WA 98052
18                                             Tel: (206) 419-7332
                                               meena@meenamenter.com
19
                                               Attorneys for Plaintiff
20

21

22

23

24
     PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 18        SCHROETER GOLDMARK & BENDER
                                                                 500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                         Phone (206) 622-8000 ● Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 259 Filed 03/12/20 Page 22 of 22




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on March 12, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 3   following:

 4    Devin T. Theriot-Orr                          R. Andrew Free
      OPEN SKY LAW, PLLC                            THE LAW OFFICE OF R. ANDREW FREE
 5    20415 – 72nd Avenue South, Suite 110          PO Box 90568
      Kent, WA 98032                                Nashville, TN 37209
 6    devin@opensky.law                             andrew@immigrantcivilrights.com
      Attorney for Plaintiff                        Attorney for Plaintiff
 7
      Meena Menter                                  Joan K. Mell
 8    MENTER IMMIGRATION LAW PLLC                   III BRANCHES LAW, PLLC
      8201 – 164th Avenue NE, Suite 200             1019 Regents Boulevard, Suite 204
 9    Redmond, WA 98052                             Fircrest, WA 98466
      meena@meenamenter.com                         joan@3ebrancheslaw.com
10    Attorney for Plaintiff                        Attorney for Defendant

11    Colin L. Barnacle
      Ashley E. Calhoun
12    Christopher J. Eby
      Adrienne Scheffey
13    Allison N. Angel
      AKERMAN LLP
14    1900 Sixteenth Street, Suite 1700
      Denver, CO 80202
15    colin.barnacle@akerman.com
      ashley.calhoun@akerman.com
16    christopher.eby@akerman.com
      allison.angel@akerman.com
17    adrienne.scheffey@akerman.com
      Attorneys for Defendant
18

19          DATED at Seattle, Washington this 12th day of March, 2020.

20                                                     s/ Virginia Mendoza
                                                       VIRGINIA MENDOZA, Legal Assistant
21                                                     SCHROETER GOLDMARK & BENDER
                                                       810 Third Avenue, Suite 500
22                                                     Seattle, WA 98104
                                                       Phone: (206) 622-8000/Fax: (206) 682-2305
23                                                     Email: mendoza@sgb-law.com

24
      PLT F S.’ M OT. I N LI MI NE (17-cv-05769-RJB) - 19      SCHROETER GOLDMARK & BENDER
                                                                500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
                                                                        Phone (206) 622-8000 ● Fax (206) 682-2305
